Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5, 7-22 are pending in the case. 
This action is responsive to the Amendment filed on 6/16/2022. 

Response to Arguments
Applicant’s arguments and amendments with regards to the 35 U.S.C. § 103 rejection of claim(s) 1-20 have been considered, but are not persuasive. 
Applicant argues, regarding the amended claims, “Independent claims 1, 9, 17, and 20 were rejected under 35 U.S.C. § 103 as unpatentable over Ammar (US 20200364451 Al), in view of Allison (US 10552525 B1). These claims are amended to clarify that, e.g., a different visual indication for a tag would be used depending on whether the field accepts text (e.g., a numerical input) or does not accept text (e.g., a radio button or a signature input). Ammar is not relied upon for similar subject matter. While Allison discusses suggesting "contextual tags" for a document template, these tags do not differ on this basis, and instead draw from context of text around open fields to suggest to a document creator a contextual tag describing the field (e.g., that a number should be input, or a county should be named). See e.g., Allison, FIGS. 8-F and associated text”.
	Examiner respectfully disagrees. 
Allison Col 8 line 64- Col 9 line 13, Col 9 lines 24-26, 50-61, Col 10 lines 1-16, 40-49, Col 10 line 61- Col 11, line 6, Figs. 8A-8F and Fig. 9, teaches document field types (contextual tag for field) are determined and added to document, document field types may be displayed to user when user interacts with field or field menu (tag information is shown by displaying field type for confirmation or for update), and 
Allison specifically in Figs. 2 and 8E, Col 6, lines 16-37, Col 8, lines 29-41, Col 10, lines 28-49, teaches document may have text and non-text field types (radio buttons), document field input type may be displayed to user (text, number, for radio button it would be non-text input type)).
Therefore the combination of Ammar and Allison sufficiently teaches automatically modifying viewable content of the target document to include a tag identifying the portion of the target document corresponding to the field and the identified field type of the field, the tag visually indicating to a user to further modify the document within the field, the tag's visual indication varying depending on which of the plurality of types of fields the identified field type is, the plurality of types of fields including one or more fields that accept textual input and one or more fields that do not accept textual input.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-20, 22 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Ammar (US 20200364451 A1), in view of Allison (US 10552525 B1).

Regarding claim 1, Ammar teaches a method for automatically tagging fields of a target document, comprising (Ammar [55-57]): 
accessing a training set of data comprising documents each with a set of tagged fields within the document, each tagged field corresponding to a portion of the document; training a machine learned model using the training set of data, the machine learned model configured to identify, for each of one or more fields within a document, a portion within the document corresponding to the field (Ammar [55-57] training documents are used to generate a machine learning (ML) model for tagging document sections as fields); 
applying the machine learned model to the target document to identify portions of the target document corresponding to the fields of the target document; and for each field of the target document: identifying text of the target document associated with the identified portion of the target document corresponding to the field; performing natural language processing on the identified text to identify a field type of the field; and automatically modifying… the target document to include a tag identifying the portion of the target document corresponding to the field and the identified field type of the field of a plurality of types of fields … (Ammar (18, 42, 57, 74, 78) ML model is applied to determine fields within document, apply natural language processing to identify field type and tag document sections for fields).

Ammar does not specifically teach automatically modifying viewable content of the target document to include a tag identifying the portion of the target document corresponding to the field and the identified field type of the field, the tag visually indicating to a user to further modify the document within the field, the tag's visual indication varying depending on which of the plurality of types of fields the identified field type is, the plurality of types of fields including one or more fields that accept textual input and one or more fields that do not accept textual input.
However Allison teaches automatically modifying viewable content of the target document to include a tag identifying the portion of the target document corresponding to the field and the identified field type of the field, the tag visually indicating to a user to further modify the document within the field, the tag's visual indication varying depending on which of the plurality of types of fields the identified field type is, the plurality of types of fields including one or more fields that accept textual input and one or more fields that do not accept textual input (Allison Col 8 line 64- Col 9 line 13, Col 9 lines 24-26, 50-61, Col 10 lines 1-16, 40-49, Col 10 line 61- Col 11, line 6, Figs. 8A-8F and Fig. 9, document field types (contextual tag for field) are determined and added to document, document field types may be displayed to user when user interacts with field or field menu (tag information is shown by displaying field type for confirmation or for update), Allison Figs. 2 and 8E, Col 6, lines 16-37, Col 8, lines 29-41, Col 10, lines 28-49, document may have text and non-text field types (radio buttons), document field input type may be displayed to user (text, number, for radio button it would be non-text input type)).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Allison of automatically modifying viewable content of the target document to include a tag identifying the portion of the target document corresponding to the field and the identified field type of the field, the tag visually indicating to a user to further modify the document within the field, the tag's visual indication varying depending on which of the plurality of types of fields the identified field type is, the plurality of types of fields including one or more fields that accept textual input and one or more fields that do not accept textual input, into the invention suggested by Ammar; since both inventions are directed towards identifying fields within a document, and incorporating the teaching of Allison into the invention suggested by Ammar would provide the added advantage of incorporating field types into a document and allowing a user to view field type suggestions for confirmation or update with suggestions including input type for a field, and the combination would perform with a reasonable expectation of success (Allison Col 8 line 64- Col 9 line 13, Col 9 lines 24-26, 50-61, Col 10 lines 1-16, 40-49, Col 10 line 61- Col 11, line 6, Figs. 8A-8F and Fig. 9).

Regarding claim 2, Ammar and Allison teach the invention as claimed in claim 1 above. Ammar further teaches wherein the machine learned model is configured to: identify a bounding box for each field of the target document, the bounding box associated with location coordinates identifying a location of the bounding box within the target document; wherein identifying text of the target document associated with the identified portion of the target document corresponding to the field comprises: identifying characters within the target document and a character location for each character in the target document; and determining, based on the character locations, the characters located within a threshold distance of the location coordinates of the bounding box (Ammar (29-32, 40) fields are identified using location and bounding boxes, text for field is determined based on text being within threshold distance of box).

Regarding claim 3, Ammar and Allison teach the invention as claimed in claim 2 above. Ammar further teaches wherein the location coordinates include a starting coordinate and an ending coordinate for each bounding box, and the method further comprising: detecting over-lapping location coordinates for the bounding boxes of the target document, wherein the over-lapping location coordinates for one bounding box comprises either a starting coordinate or an ending coordinate that is located at or between the starting coordinate and the ending coordinate of another bounding box; and removing all but one of the bounding boxes with over-lapping location coordinates based on a set of predetermined rules (Ammar (30, 33) location may be based co-ordinates of box, with overlapping boxes- boxes may be discarded or combined).

Regarding claim 5, Ammar and Allison teach the invention as claimed in claim 1 above. Ammar further teaches wherein the identified field type is a text field, and for each text field of the target document: automatically modifying the target document to include an identification of text to be entered by a user in the text field based on a field sub-type of the text field (Ammar [56] fields may be tagged hierarchically and text rules may be associated with fields).

Regarding claim 7, Ammar and Allison teach the invention as claimed in claim 1 above. Ammar further teaches wherein the target document is accessed by: generating the target document to be auto-tagged within the document management system; accessing the target document to be auto-tagged, the target document stored within the document management system; or accessing the target document to be auto-tagged from a document system different than the document management system (Ammar [18] documents may be received from and stored in server(s)).

Regarding claim 8, Ammar and Allison teach the invention as claimed in claim 1 above. Ammar further teaches providing, to a device of a user, the modified target document; and receiving, from the device of the user, feedback including at least one of: approval of the modified target document (Ammar [22] user may view tagged document and provide feedback).


Claim 9 is for a medium storing instructions similar in scope to the instructions of the method of claim 1, and is rejected under the same rationale. Ammar further teaches a non-transitory computer readable storage medium comprising computer executable instructions for automatically tagging fields of a target document that when executed by one or more processors causes the one or more processors to perform operations (Ammar [19, 26, 27]).

Claims 10-16 is/are dependent on claim 8 above, is/are for a medium storing instructions similar in scope to the instructions of the method of claim(s) 2-8 respectively, and is/are rejected under the same rationale. 

Claim 17 is for a system executing instructions similar in scope to the instructions of the method of claim 1, and is rejected under the same rationale. Ammar further teaches computer system for automatically tagging fields of a target document comprising: one or more processors; and a non-transitory computer readable storage medium comprising computer executable instructions that when executed by one or more processors causes the one or more processors to perform operations (Ammar [19, 26, 27]).

Claims 18, 19, is/are dependent on claim 17 above, is/are for a system executing instructions similar in scope to the instructions of the method of claim(s) 2,3, respectively, and is/are rejected under the same rationale. 

Claim 20 is for a method performing instructions similar in scope to the instructions of the method of claim 1, and is rejected under the same rationale. 

Regarding claim 22, Ammar and Allison teach the invention as claimed in claim 1 above. Ammar does not specifically teach the identified field type of the tag displayed responsive to detecting a user interaction in relation to the tag.
However Allison teaches the identified field type of the tag displayed responsive to detecting a user interaction in relation to the tag (Allison Col 10 line 61- Col 11, line 6, Figs. 8A-8F and Fig. 9, document field types may be displayed to user when user interacts with field or field menu (tag information is shown by displaying field type for confirmation or for update)).

Claims 21 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Ammar (US 20200364451 A1), in view of Allison (US 10552525 B1), and further in view of Rankin (US 20140223284 A1).

Regarding claim 21, Ammar and Allison teach the invention as claimed in claim 1 above. 
Ammar further teaches wherein performing natural language processing on the identified text to identify a field type of the field comprises …analyzing… text associated with or corresponding to the field… (Allison Col6, lines 38-43, field type may be determined based on field text proximate to the particular field).
Ammar does not specifically teach wherein performing natural language processing on the identified text to identify a field type of the field comprises applying text associated with or corresponding to the field to a further machine learned model that is trained to output the field type.
However Rankin teaches wherein performing natural language processing on … identified text…to identify an entity type … comprises applying text associated with or corresponding to the …entity…to a further machine learned model that is trained to output the field type (Rankin [27, 47, 57] machine learning model that uses natural language processing may be trained to identify attributes (type) of entities by analyzing text, Rankin [24] type of entities to be determined without requiring manual data entry by using trained machine learning models).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Rankin of wherein performing natural language processing on … identified text…to identify an entity type … comprises applying text associated with or corresponding to the …entity…to a further machine learned model that is trained to output the field type, into the invention suggested by Ammar and Allison, so that the performing natural language processing on the identified text to identify a field type of the field comprises …analyzing… text associated with or corresponding to the field of Ammar and Allison is performed by performing natural language processing on … identified text…to identify an entity type … comprises applying text associated with or corresponding to the …entity…to a further machine learned model that is trained to output the field type as taught by Rankin so that performing natural language processing on the identified text to identify a field type of the field comprises applying text associated with or corresponding to the field to a further machine learned model that is trained to output the field type; since both inventions are directed towards identifying fields within a document using machine learning models, and incorporating the teaching of Rankin into the invention suggested by Ammar and Allison would provide the added advantage of allowing the type of entities to be determined without requiring manual data entry by using trained machine learning models, and the combination would perform with a reasonable expectation of success (Rankin [24, 27, 47, 57]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178